UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2007 (unaudited) Issuer Shares Value Common stocks 46.51% (Cost $231,203,207) Electric Utilities 5.34% Duke Energy Corp. 474,850 8,086,695 Great Plains Energy, Inc. 79,070 2,194,983 Pinnacle West Capital Corp. 205,000 7,683,400 Progress Energy, Inc. 219,500 9,583,370 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 317,750 98,502 Southern Co. 45,000 1,513,800 Gas Utilities 1.04% National Fuel Gas Co. 131,000 5,678,850 Industrial Conglomerates 0.92% General Electric Co. 130,000 5,038,800 Integrated Oil & Gas 1.81% BP Plc, ADR (United Kingdom) (F) 133,472 9,262,957 Total SA, ADR (France) (F) 8,000 628,880 Integrated Telecommunication Services 2.96% AT&T, Inc. 304,750 11,934,010 Verizon Communications, Inc. 99,650 4,247,083 Multi-Utilities 32.55% Alliant Energy Corp. 469,900 17,362,805 Ameren Corp. 80,000 3,838,400 CH Energy Group, Inc. 463,500 20,556,225 Consolidated Edison, Inc. 140,000 6,115,200 Dominion Resources, Inc. 196,200 16,523,964 DTE Energy Co. 396,000 18,366,480 Energy East Corp. 746,150 18,885,056 Integrys Energy Group, Inc. 298,995 14,797,263 NiSource, Inc. 374,300 7,137,901 NSTAR 711,000 22,360,950 OGE Energy Corp. 187,632 6,220,001 SCANA Corp. 98,600 3,685,668 TECO Energy, Inc. 484,750 7,823,865 Vectren Corp. 84,300 2,104,971 Xcel Energy, Inc. 587,000 11,916,100 Oil & Gas Storage & Transportation 0.90% Spectra Energy Corp. 192,050 4,891,514 Other Diversified Financial Services 0.99% Bank of America Corp. 113,850 5,398,767 Page 1 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2007 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 104.26% (Cost $565,901,498) Agricultural Products 2.90% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 184,250 15,839,751 Broadcasting & Cable TV 0.19% Comcast Corp., 7.00% BBB+ 42,130 1,049,037 Consumer Finance 3.18% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 35,600 886,084 SLM Corp., 6.97%, Ser A BBB- 353,500 16,508,450 Diversified Banks 4.28% HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) (F) A 25,000 581,000 HSBC USA, Inc., $2.8575 (G) AA- 386,950 19,154,025 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 166,000 3,615,480 Electric Utilities 33.10% Alabama Power Co., 5.20% BBB+ 973,875 21,766,106 Carolina Power & Light Co., $4.20 Baa2 41,151 3,198,206 Carolina Power & Light Co., $5.44 BBB- 11,382 1,047,144 Central Illinois Light Co., 4.64% Ba1 7,460 608,923 Central Maine Power Co., 4.75% (G) Baa2 11,015 936,275 Connecticut Light & Power Co., 3.90%, Ser 1949 Baa3 27,255 971,812 Duquesne Light Co., 6.50% BB 412,900 20,838,567 Entergy Arkansas, Inc., 6.45% BB+ 250,000 6,343,750 Entergy Mississippi, Inc., 6.25% BB+ 563,000 13,881,497 FPC Capital I, 7.10%, Ser A BBB- 164,400 4,123,152 FPL Group Capital Trust I, 5.875% BBB+ 10,000 218,000 Georgia Power Co., 6.00%, Ser R A 268,700 6,314,450 Great Plains Energy, Inc., 4.50% BB+ 12,510 1,041,458 HECO Capital Trust III, 6.50% BB+ 173,300 4,245,850 Interstate Power & Light Co., 7.10%, Ser C BBB- 158,500 4,155,680 Interstate Power & Light Co., 8.375%, Ser B Baa2 86,800 2,721,180 Massachusetts Electric Co., 4.76% BBB+ 6,166 541,066 Monongahela Power Co., $6.28, Ser D BB 24,931 2,402,725 NSTAR Electric Co., 4.25% A- 58,152 4,535,856 NSTAR Electric Co., 4.78% A- 112,280 9,880,640 PPL Electric Utilities Corp., 4.40% BBB 29,790 2,472,570 PPL Electric Utilities Corp., 4.60% BBB 3,917 349,960 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 800,000 20,175,040 PPL Energy Supply, LLC, 7.00% BBB 220,000 5,515,400 Public Service Electric & Gas Co., 4.30%, Ser C BB+ 8,280 658,260 Southern California Edison Co., 6.00%, Ser C BBB- 62,000 6,089,566 Southern California Edison Co., 6.125% BBB- 160,000 16,365,008 Union Electric Co., $3.70 BB 12,262 820,788 Virginia Electric & Power Co., $6.98 BB+ 35,000 3,587,500 Virginia Electric & Power Co., $7.05 BB+ 20,200 2,056,612 Westar Energy, Inc., 6.10% AAA 360,000 8,550,000 Wisconsin Public Service Corp., 6.76% BBB+ 41,978 4,294,874 Page 2 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2007 (unaudited) Gas Utilities 3.91% Southern Union Co., 7.55%, Ser A BB 770,900 19,472,934 Southwest Gas Capital II, 7.70% BB 72,300 1,858,110 Integrated Telecommunication Services 1.09% AT&T, Inc., 6.375% A 100,000 2,325,000 Telephone & Data Systems, Inc., 6.625% BB+ 175,100 3,642,080 Investment Banking & Brokerage 14.23% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 131,850 6,262,875 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB+ 328,760 16,273,620 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 184,600 8,945,716 Goldman Sachs Group, Inc., 6.20%, Ser B A 109,500 2,682,750 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 420,500 20,436,300 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 274,000 13,700,000 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 317,050 7,821,623 Morgan Stanley Capital Trust III, 6.25% A 70,000 1,593,200 Life & Health Insurance 4.28% MetLife, Inc., 6.50%, Ser B BBB 820,000 20,483,600 Prudential Plc, 6.75% (United Kingdom) (F) A- 117,100 2,864,266 Movies & Entertainment 0.47% Viacom, Inc., 6.85% BBB 109,400 2,558,866 Multi-Utilities 13.26% Baltimore Gas & Electric Co., 6.70%, Ser 1993 BBB- 20,250 2,080,056 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 94,000 9,676,125 BGE Capital Trust II, 6.20% BBB- 415,300 9,514,523 PNM Resources, Inc., 6.75%, Conv BBB- 216,306 10,192,339 PSEG Funding Trust II, 8.75% BB+ 101,400 2,567,448 Public Service Electric & Gas Co., 4.08%, Ser A BB+ 5,000 390,000 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 53,677 4,267,321 Public Service Electric & Gas Co., 6.92% BB+ 100,798 10,350,695 SEMPRA Energy, $4.36 BBB+ 19,250 1,549,625 SEMPRA Energy, $4.75, Ser 53 BBB+ 6,305 529,620 South Carolina Electric & Gas Co., 6.52% Baa1 165,000 16,659,852 Xcel Energy, Inc., $4.08, Ser B BB+ 8,610 753,375 Xcel Energy, Inc., $4.11, Ser D BB+ 33,691 3,107,995 Xcel Energy, Inc., $4.16, Ser E BB+ 9,410 769,268 Page 3 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2007 (unaudited) Oil & Gas Exploration & Production 11.56% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 74,567 7,128,143 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 188,475 18,829,840 Devon Energy Corp., 6.49%, Ser A BB+ 214,145 21,642,029 Nexen, Inc., 7.35% (Canada) (F) BB+ 618,200 15,523,002 Other Diversified Financial Services 5.99% Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 740,000 18,500,000 Citigroup Capital IX, 6.00% A+ 50,000 1,129,500 Citigroup Capital XI, 6.00% A+ 5,000 111,550 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A+ 230,900 11,614,270 General Electric Capital Corp., 6.625% AAA 54,100 1,343,303 Specialized Finance 1.70% CIT Group, Inc., 6.35%, Ser A BBB+ 381,900 9,264,894 Thrifts & Mortgage Finance 1.71% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 344,800 9,344,080 Trucking 1.82% AMERCO, 8.50%, Ser A B 390,000 9,925,500 Wireless Telecommunication Services 0.59% United States Cellular Corp., 7.50% BB+ 129,900 3,209,829 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.51% (Cost $2,808,000) Commercial Paper 0.51% Chevron Funding Corp., 8-1-07 5.200% $2,808 2,808,000 Total investments (Cost $799,912,705) 151.28% Other assets and liabilities, net 0.29% Fund preferred shares, at liquidation value (51.57%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 4 John Hancock Patriot Premium Dividend Fund II Notes to Schedule of Investments July 31, 2007 (unaudited) ADR American Depositary Receipt. (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $98,502 or 0.02% of the net assets as of applicable to common shareholders as of July 31, 2007. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $15,839,751 or 2.90% of the net assets applicable to common shareholders as of July 31, 2007. The cost of investments owned on July 31, 2007, including short-term investments, was $799,912,705. Gross unrealized appreciation and depreciation of investments aggregated $50,584,203 and $24,515,584, respectively, resulting in net unrealized appreciation of $26,068,619. Notes to Schedule of Investments - Page 1 Notes to Schedule of Investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Notes to Schedule of Investments  Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Premium Dividend Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 14, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 14, 2007 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 14, 2007
